Citation Nr: 1800046	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, including as due to service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for cervical radiculitis, including as due to service-connected degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for bilateral upper radiculopathy, including as due to service-connected degenerative disc disease of the cervical spine.

4.  Whether a rating reduction from 10 percent to zero percent effective November 4, 2009, for numbness in each of the Veteran's lower legs and feet was proper.

5.  Entitlement to service connection for Hashimoto's thyroiditis.

6.  Entitlement to a disability rating greater than 20 percent prior to April 27, 2016, and greater than 30 percent thereafter, for degenerative disc disease of the cervical spine.

7.  Entitlement to an initial rating greater than 10 percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to January 1993, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted, in pertinent part, the Veteran's claim for a disability rating greater than 10 percent for degenerative disc disease of the cervical spine, assigning a 20 percent rating effective July 15, 2009, reduced the disability ratings assigned to the Veteran's numbness in each of her lower legs and feet from 10 percent to zero percent effective November 4, 2009, and denied the Veteran's claim of service connection for Hashimoto's thyroiditis.  The Veteran disagreed with this decision in August 2010, seeking an increased rating for her service-connected degenerative disc disease of the cervical spine, challenging the propriety of the rating reduction for the numbness in each of her lower legs and feet, and seeking service connection for Hashimoto's thyroiditis.  She perfected a timely appeal in March 2014.

This matter next is on appeal from an April 2010 rating decision in which the RO granted, in pertinent part, the Veteran's claim of service connection for chronic lumbosacral strain, assigning a 10 percent rating effective July 15, 2009.  The Veteran disagreed with this decision in August 2010, seeking an initial rating greater than 10 percent for her service-connected chronic lumbosacral strain.  She perfected a timely appeal in May 2016.

This matter finally is on appeal from a January 2014 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for a bilateral shoulder disability, cervical radiculitis, and for bilateral upper radiculopathy, each including as due to service-connected degenerative disc disease of the cervical spine.  The Veteran disagreed with this decision in June 2014.  She perfected a timely appeal in May 2016.  A videoconference Board hearing was held in August 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a May 2017 rating decision, the RO assigned separate 20 percent ratings effective April 27, 2016, for the Veteran's service-connected numbness in each of her lower legs and feet and also assigned an increased 30 percent rating effective April 27, 2016, for her service-connected degenerative disc disease of the cervical spine.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

A review of the Veteran's VBMS electronic paperless claims file shows that the RO was not required to follow the due process protections found in § 3.105(e) when it reduced the disability ratings from 10 percent to zero percent effective November 4, 2009, for the Veteran's service-connected numbness in each of the lower legs and feet because there was no overall reduction in her disability compensation.  See 38 C.F.R. § 3.105(e) (2017).

The Board observes that, in Green v. Nicholson, 21 Vet. App. 512, 2006 WL 3438028 (Vet. App.), the Court held that, in cases where a rating reduction is on appeal, "the Board must determine whether the reduction of the Veteran's disability rating was proper and must not phrase the issue in terms of whether the Veteran was entitled to an increased rating, including whether the Veteran was entitled to restoration of a previous rating."  Id., at pp. 3.  The Veteran in Green appealed the Board's denial of a claim for restoration of a 100 percent rating for service-connected prostate cancer.  Although the Board recognizes that single-judge memorandum decisions of the Court are not binding precedent, the unpublished single-judge memorandum decision of the Court in Green can be considered persuasive authority in this appeal.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

As is explained below in greater detail, the issues of entitlement to service connection for Hashimoto's thyroiditis, entitlement to a disability rating greater than 20 percent prior to April 27, 2016, and greater than 30 percent thereafter, for degenerative disc disease of the cervical spine, and entitlement to an initial rating greater than 10 percent for chronic lumbosacral strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current right shoulder pain is not related to active service and instead is related to a post-service motor vehicle accident in 2006.

2.  The record evidence shows that the Veteran's cervical spine is normal clinically and she does not experience any current disability due to her claimed cervical radiculitis which could be attributed to active service.

3.  The record evidence shows that the Veteran's claimed radiculopathy of the right upper extremity is not related to active service.

4.  In a September 2000 rating decision, the RO granted service connection for numbness in each of the Veteran's lower legs and feet, assigning separate 10 percent ratings effective November 29, 1995, for each lower leg and foot.

5.  The 10 percent ratings for numbness in each of the Veteran's lower legs and feet were in effect for more than 5 years at the time they were reduced to zero percent effective November 4, 2009.

6.  Reexaminations disclosed sustained improvement in the Veteran's service-connected numbness in each of her lower legs and feet.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or aggravated by active service, including as due to service-connected degenerative disc disease of the cervical spine, nor may arthritis of the bilateral shoulders be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Cervical radiculitis was not incurred in or aggravated by active service, including as due to service-connected degenerative disc disease of the cervical spine.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3.  Bilateral upper radiculopathy was not incurred in or aggravated by active service, including as due to service-connected degenerative disc disease of the cervical spine.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

4.  The reduction of the disability ratings for numbness in the lower legs and feet, by the February 2010 rating decision, was proper; the criteria for a reduction in the ratings for such disability from 10 percent to zero percent effective November 4, 2009, have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.344, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8885-8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she incurred a bilateral shoulder disability, cervical radiculitis, and bilateral upper radiculopathy during active service.  She alternatively contends that her service-connected degenerative disc disease of the cervical spine caused or aggravated (permanently worsened) her bilateral shoulder disability, cervical radiculitis, and bilateral upper radiculopathy.  She also contends that the rating reduction from 10 percent to zero percent effective November 4, 2009, for service-connected numbness in each of the lower legs and feet was improper.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a bilateral shoulder disability, including as due to service-connected degenerative disc disease of the cervical spine.  The Veteran contends that she incurred a bilateral shoulder disability during active service or, alternatively, her service-connected degenerative disc disease of the cervical spine caused or aggravated (permanently worsened) her bilateral shoulder disability.  The record evidence does not support the Veteran's assertions regarding the existence of current right shoulder disability which is attributable to active service or any incident of service.  It shows instead that, although the Veteran complained of and was treated for right shoulder pain following a post-service motor vehicle accident in 2006, she does not experience any current right shoulder disability which is related to service.  The Board observes here that the presence of a mere symptom (such as right shoulder pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board next observes that the Veteran's service treatment records show that, at her pre-enlistment physical examination in March 1989, prior to her entry on to active service in May 1989, she denied all relevant pre-service medical history.  Orthopedic evaluation was normal.  Unfortunately, it appears that a copy of the Veteran's separation physical examination is not available for review.  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's service connection claim for a right shoulder disability, including as due to service-connected degenerative disc disease of the cervical spine.  It is undisputed that service connection is in effect for degenerative disc disease of the cervical spine.  Despite the Veteran's assertions to the contrary, the record evidence shows that she initially sought treatment for right shoulder pain following a motor vehicle accident in September 2006, or more than 13 years after her service separation.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  A review of the Veteran's post-service treatment records shows that she had outpatient physical therapy with a private clinician for her complaints of right shoulder pain following her motor vehicle accident in September 2006.  The records also indicate that the Veteran's right shoulder pain resolved following outpatient physical therapy and a home exercise program.  The Board finds it highly significant that the Veteran did not report any relevant history of right shoulder problems prior to the September 2006 motor vehicle accident when she sought physical therapy treatment following this accident.  The Board also finds it highly significant that the physical therapist who treated the Veteran following her September 2006 motor vehicle accident did not link any of the Veteran's right shoulder complaints to any pre-accident medical history.  This persuasively suggests that the Veteran did not experience any right shoulder problems prior to being involved in a motor vehicle accident in September 2006.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right shoulder disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The record evidence shows that the Veteran does not experience a current right shoulder disability which could be attributed to active service.  It also shows that her post-service right shoulder pain initially experienced in 2006 following a motor vehicle accident resolved with treatment.  The Veteran further has not identified or submitted any evidence demonstrating her entitlement to service connection for a right shoulder disability, including as due to service-connected degenerative disc disease of the cervical spine.  In summary, the Board finds that service connection for a right shoulder disability, including as due to service-connected degenerative disc disease of the cervical spine, is not warranted.

The Board next finds that service connection for arthritis of the bilateral shoulders is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  The Board acknowledges here that arthritis is considered a chronic disability for which service connection is available on a presumptive basis.  Id.  The evidence does not demonstrate that the Veteran experienced arthritis of the bilateral shoulders during active service or within the first post-service year (i.e., by January 1994) such that service connection is warranted on a presumptive basis as a chronic disease.  Id.  Instead, as noted above, the evidence shows that the Veteran initially sought treatment for right shoulder pain following a post-service motor vehicle accident in September 2006, or more than 13 years after her service separation.  Thus, service connection for arthritis of the bilateral shoulders is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for cervical radiculitis and for bilateral upper radiculopathy, each including as due to service-connected degenerative disc disease of the cervical spine.  The Veteran contends that she incurred cervical radiculitis and bilateral upper radiculopathy during active service or, alternatively, her service-connected degenerative disc disease of the cervical spine caused or aggravated (permanently worsened) both of these claimed disabilities.  The record evidence does not support the Veteran's assertions regarding an etiological link between either of these claimed disabilities and active service.  As noted above, the Veteran's service treatment records show that, at her pre-enlistment physical examination in March 1989, prior to her entry on to active service in May 1989, she denied all relevant pre-service medical history.  Orthopedic evaluation was normal.  Although the Veteran's separation physical examination was not available for review (as also noted above), the Board again observes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

The post-service evidence also does not support granting the Veteran's claims of service connection for cervical radiculitis and for bilateral upper radiculopathy, each including as due to service-connected degenerative disc disease of the cervical spine.  It shows instead that, although the Veteran has complained of and been treated for complaints of radiating pain from her cervical spine (diagnosed as cervical radiculitis) and radiculopathy in the bilateral upper extremities since her service separation, she does not experience any current disability due to either of these claimed disabilities which could be attributed to active service or any incident of service.  For example, on VA spine examination in April 2008, the Veteran's complaints included neck and mid-back pain.  The Veteran described her cervical spine pain as mild, daily, constant, aching in the upper cervical region.  She denied any flare-ups of a spinal condition.  She used no assistive devices and had no limitations on walking.  Physical examination of the cervical sacrospinalis muscles showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness, normal posture and head position, normal gait, no abnormal spinal curvatures, and no cervical spine ankylosis.  Range of motion testing was normal.  X-rays of the cervical spine were normal.  The diagnosis was cervical spine sprain.
 
A private magnetic resonance angiogram of the neck taken in May 2009 was unremarkable.  Following an magnetic resonance imaging (MRI) scan of the cervical spine in May 2009, the impressions included straightening of the normal lordotic curvature and subtle levoscoliosis compatible with muscle spasm, no disc herniation or central spinal stenosis, posterior disc bulging at C3-C6 contributing to minimal right-sided foraminal narrowing at C3-4.

A private EMG in June 2009 showed no upper radiculopathy.

On VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) in November 2013, the Veteran's complaints included neck pain radiating into the bilateral upper extremities since a motor vehicle accident in 2006.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran was right-hand dominant.  She had no symptoms attributable to any peripheral nerve condition.  Physical examination showed 5/5 muscle strength throughout, no muscle atrophy, normal reflexes throughout, normal sensation throughout, a limp favoring the left ankle, and no radiculopathy.  An EMG dated in June 2009 was reviewed and showed normal bilateral upper extremities.  An EMG dated in 2013 showed no cervical radiculopathy, carpal tunnel syndrome, or peripheral neuropathy.  The VA examiner stated that, although the Veteran reported intermittent subjective symptoms of pain, numbness, and tingling down the dorsal aspect of the bilateral upper extremities, there was no objective evidence of a peripheral nerve condition or radiculopathy.  This examiner also opined that it was less likely than not that the Veteran's reported subjective symptoms of pain, numbness, and tingling down the dorsal aspect of the bilateral upper extremities were related to active service.  The rationale was that the Veteran's physical examination and EMG were normal.  The rationale also was that there was no objective evidence of a peripheral nerve condition or radiculopathy.  This examiner opined further that it was more likely than not that the Veteran's subjective complaints of pain, numbness, and tingling of the bilateral upper extremities were related to his 2006 motor vehicle accident which occurred 13 years after his separation from service and were not due to or aggravated by his service-connected cervical strain.  The rationale for this opinion was that the Veteran first reported experiencing problems in the bilateral upper extremities following her motor vehicle accident in 2006.

In a February 2014 letter, W. F., M.D., stated that the Veteran experienced neck pain which caused right arm pain and radiculopathy.  "When [the Veteran] uses her bilateral hands for any daily activities, it irritates her bilateral arms, shoulders, and flares her neck pain."  Dr. W. F. stated that a normal EMG "does not mean the patient does not have severe debilitating pain or numbness."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the February 2014 opinion from Dr. W. F., the Board finds that it is entitled to little probative value on the issue of whether the Veteran experiences current disability due to either her claimed cervical radiculitis or bilateral upper radiculopathy which is related to active service.  It appears that Dr. W. F. based his opinion concerning the severity of the Veteran's disability on what she reported to him regarding her daily activities.  Nor did Dr. W. F. provide any "clinical data or other rationale to support his opinion."  This opinion from Dr. W. F. also is inconsistent with medical evidence obtained before and after February 2014 in which the Veteran did not report, and the VA clinicians who treated her did not indicate, that she experienced any problems in her activities of daily living due to bilateral hand, arm, or shoulder pain.  

On VA neck DBQ in April 2016, the Veteran's complaints included flare-ups of neck pain, an inability to use her hand secondary to neck pain during flare-ups, and functional loss of the cervical spine.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  Physical examination showed no areas of palpable tenderness, a slow gait, no guarding, muscle spasm, or muscle atrophy, neck and shoulder pain "on testing her proximal musculature," intact sensation, no ankylosis, and evidence of pain with weight-bearing.  X-rays and an EMG showed a normal cervical spine and no evidence of radiculopathy.  The diagnosis was cervical strain.

The Veteran contends that her claimed cervical radiculitis and bilateral upper radiculopathy are related to active service or, alternatively, were caused or aggravated by her service-connected degenerative disc disease of the cervical spine.  The record evidence does not support her assertions concerning the existence of current disability due to cervical radiculitis or bilateral upper radiculopathy which is related to active service or any incident of service.  It shows instead that, although the Veteran has complained of and been treated for complaints of radiating pain in the cervical spine and radiculopathy of the bilateral upper extremities, none of these subjective complaints are related to active service.  The November 2013 VA examiner specifically found that, although the Veteran reported intermittent subjective symptoms of pain, numbness, and tingling down the dorsal aspect of the bilateral upper extremities, there was no objective evidence of a peripheral nerve condition or radiculopathy.  This examiner also opined that it was less likely than not that the Veteran's reported subjective symptoms of pain, numbness, and tingling down the dorsal aspect of the bilateral upper extremities were related to active service.  The November 2013 VA examiner's opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The April 2016 VA examiner stated that the Veteran's cervical spine was normal on x-rays and an EMG showed no evidence of radiculopathy (or cervical radiculitis).  The Board again notes that the presence of a mere symptom (such as cervical spine pain or pain of the bilateral upper extremities) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As noted above, a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced cervical radiculitis or bilateral upper radiculopathy at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. at 319.  The Board notes that, despite the Veteran's ongoing complaints of radiating pain in the cervical spine and bilateral upper extremities, the record evidence does not demonstrate that she experiences any current disability due to either her claimed cervical radiculitis or bilateral upper radiculopathy which could be attributed to active service or any incident of service.  The Veteran also has not identified or submitted any evidence demonstrating her entitlement to service connection for cervical radiculitis and for bilateral upper radiculopathy, each including as due to service-connected degenerative disc disease of the cervical spine.  In summary, the Board finds that service connection for cervical radiculitis and for bilateral upper radiculopathy, each including as due to service-connected degenerative disc disease of the cervical spine, is not warranted.

The Board finally finds that the rating reduction from 10 percent to zero percent effective November 4, 2009, for numbness in each of the Veteran's lower legs and feet was proper.  See generally 38 C.F.R. § 3.344 (2017).  The Veteran challenges the propriety of the rating reductions for the service-connected numbness in the right lower leg and foot and service-connected numbness in the left lower leg and foot which the RO implemented in the currently appealed rating decision issued in February 2010.  She essentially contends that her bilateral numbness in the lower legs and feet has not improved, rendering the rating reduction improper.  The record evidence does not support her assertions and shows instead that reexaminations disclosed sustained improvement in the Veteran's service-connected numbness in each of her lower legs and feet.

In considering the propriety of the reduction, the Board observes that, in a September 2000 rating decision, the RO granted service connection for numbness in each of the Veteran's lower legs and feet, assigning separate 10 percent ratings effective November 29, 1995, for each lower leg and foot.  These separate 10 percent ratings were assigned effective November 29, 1995 (the date of the Veteran's original claims), following an April 2000 VA examination which showed areas of patchy numbness in the bilateral lower limbs which did not correspond to any particular nerve root or nerve pattern.  The RO concluded in the September 2000 rating decision that separate 10 percent ratings were appropriate based on mild incomplete paralysis of the sciatic nerves in each of the Veteran's lower legs and feet (which the RO characterized as mild incomplete paralysis below the knee).  Critically, the RO also noted that there was a likelihood of improvement in the Veteran's bilateral numbness in the lower legs and feet so the 10 percent ratings were not considered permanent and were subject to a future review examination.

As noted elsewhere, the RO reduced the disability ratings from 10 percent to zero percent effective November 4, 2009, for numbness in each of the Veteran's lower legs and feet in the currently appealed rating decision issued in February 2010.   As also noted elsewhere, because this rating reduction did not reduce the Veteran's overall disability compensation, the RO was not required to comply with the due process provisions found in § 3.105(e).  See also 38 C.F.R. § 3.105(e) (2017).  The 10 percent ratings for numbness in each of the Veteran's lower legs and feet were in effect for more than 5 years at the time they were reduced to zero percent effective November 4, 2009.  See 38 C.F.R. § 3.44(c) (2017).  The RO noted in the February 2010 rating decision that the rating reduction was based on sustained improvement shown on a future review VA examination conducted on November 4, 2009.  At that examination, the Veteran complained of constant bilateral numbness, tingling, and burning of the bilateral lower extremities.  Physical examination of the bilateral lower extremities showed normal strength, normal reflexes, and normal sensation.  An EMG of the bilateral lower extremities was within normal limits.  The diagnosis was paresthesias as expected in a patient recovering from foot surgery in May 2009 with no evidence of any foot pathology.

As noted above, subsequent VA peripheral nerves DBQ in November 2013 showed that the Veteran did not experience any symptoms attributable to a peripheral nerves condition.  All of the Veteran's complaints and physical examination findings obtained at that examination were limited to her bilateral upper extremities.  This persuasively suggests that the Veteran was not experiencing any numbness in either of her lower legs and feet at the time of this examination.  

Having reviewed the record evidence, the Board finds that the symptomatology attributable to the Veteran's service-connected bilateral numbness in the lower legs and feet improved on VA examination on November 4, 2009, because she had no objective evidence of numbness in either of her lower legs and feet (as demonstrated by a normal EMG and normal reflexes, strength, and sensation on physical examination).  The Board also finds that the improvement in the Veteran's service-connected bilateral numbness in the lower legs and feet was sustained as she had no symptoms attributable to a peripheral nerves condition on subsequent VA examination in November 2013 when her complaints and the physical examination findings focused on her bilateral upper extremities.  The Veteran also has not identified or submitted any evidence demonstrating that, effective November 4, 2009, she experienced mild incomplete paralysis of the sciatic nerve in either of her bilateral lower extremities (lower legs and feet) as is required for a 10 percent rating under DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2017).  In summary, the Board finds that the rating reduction from 10 percent to zero percent effective November 4, 2009, for numbness in each of the Veteran's lower legs and feet was proper.  


ORDER

Entitlement to service connection for a bilateral shoulder disability, including as due to service-connected degenerative disc disease of the cervical spine, is denied.

Entitlement to service connection for cervical radiculitis, including as due to service-connected degenerative disc disease of the cervical spine, is denied.

Entitlement to service connection for bilateral upper radiculopathy, including as due to service-connected degenerative disc disease of the cervical spine, is denied.

The rating reduction from 10 percent to zero percent effective November 4, 2009, for numbness in each of the Veteran's lower legs and feet was proper.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran contends that she incurred Hashimoto's thyroiditis during active service.  She alternatively contends that her current Hashimoto's thyroiditis is related to service.  She also contends that both her service-connected degenerative disc disease of the cervical spine and chronic lumbosacral strain are more disabling than currently (or initially) evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for Hashimoto's thyroiditis, the record evidence shows that the Veteran was treated by a private endocrinologist in 2008-2009 for a goiter which was considered secondary to Hashimoto's thyroiditis.  It does not appear that her goiter reoccurred following this treatment as more recent records do not document ongoing treatment for this condition.  Nevertheless, the Board again observes that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. at 319.  To date, the Veteran has not been scheduled for examination to determine the nature and etiology of her Hashimoto's thyroiditis.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of her claimed Hashimoto's thyroiditis.

With respect to the Veteran's increased rating claim for degenerative disc disease of the cervical spine and her higher initial rating claim for chronic lumbosacral strain, the Board notes that she testified persuasively in August 2017 that both of these service-connected disabilities had worsened since her most recent VA examinations in April 2016.  See Board hearing transcript dated August 23, 2017, at pp. 16.  A review of the Veteran's most recent VA examinations for her cervical spine and lumbosacral spine dated in April 2016 also shows that neither of these examinations complied with the Court's decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the cervical spine and lumbosacral spine, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of her service-connected degenerative disc disease of the cervical spine and her service-connected chronic lumbosacral strain.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any Hashimoto's thyroiditis.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Hashimoto's thyroiditis, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of her service-connected degenerative disc disease of the cervical spine.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

4.  Schedule the Veteran for an updated examination to determine the current nature and severity of her service-connected chronic lumbosacral strain.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for the lumbosacral spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


